MacIntyre, J.
J. W. Hawes instituted a bail-trover action against Miss Z. C. Roles, for the recovery of certain personal property in her possession to which he claimed title. The evidence was in sharp conflict. Plaintiff testified that he only loaned the property to the defendant, while, she, on the other hand, testified that he gave it to her. The jury rendered a verdict in favor of the plaintiff; and the trial judge, upon motion, granted a new trial. Reid:
1. Trial judges are vested with a sound legal discretion in the granting or refusal of a first new trial. Civil Code (1910), §§ 6088, 6204; Bagley v. Shumate, 128 Ga. 78 (57 S. E. 99); Gordon v. Cobb, 4 Ga. App. 49 (60 S. E. 821); Weathersby v. Jordan, 124 Ga. 68 (52 S. E. 83); Augusta-Aiken R. &c. Cor. v. Sibert, 12 Ga. App. 163 (74 S. E. 1044). This court will not interfere with the grant of a new trial unless there appears a plain and palpable abuse of such discretion. No such abuse appears in this case.
2. The evidence upon a second trial of the case was also in sharp conflict. The jury found partly for the plaintiff and partly for the defendant. The special assignments of error present no reason why this court should interfere with this division of the property. The judgment must therefore be Affirmed.

Broyles, O. J., and Guerry, J., concur.